DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
p. [0032]: “to deliver a therapeutic agents” should read “to deliver [[a]] therapeutic agents”
p. [0063]: “the splenic artery 40 (see, e.g., FIG. 2)” should read “the splenic artery 40 (see, e.g., FIG. 1 [[2]])”
Appropriate correction is required.

Claim Objections
Claims 8, 11, 13, 14, and 19-20 are objected to because of the following informalities:
Claim 8, Line 2: “bile duct that adjacent to a tumor” should read “bile duct that is adjacent to a tumor”
Claim 11, Line 1: “wherein inserting comprises” should read “wherein inserting the catheter comprises”
Claim 13, Line 1: “is selected from the group of” should read “is selected from a
Claim 14, Line 2: “bile duct that adjacent to a tumor” should read “bile duct that is adjacent to a tumor”
Claim 19, Line 1: “wherein inserting comprises” should read “wherein inserting the catheter comprises”
Claim 20, Line 1: “is selected from the group of” should read “is selected from a [[the]] group of”. Additionally, the first open parenthesis and the last closed parenthesis (which surround the listed agents) should be removed. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 3, 7, 10-12, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forman (WO 0205887 A2).

Regarding claim 2, Forman teaches (see FIG. 3-4B):
A method of treatment (“a method for using the catheter for site specific delivery of agents to […] biological spaces,” see Abstract), the method comprising:
inserting a catheter (see FIG. 3, catheter: 110) into a bile duct (“Other target spaces which may be accessed by this catheter 10 include but are not limited to […] the gall bladder and bile duct,” see Page 15, Lines 1-6; claim 21);
occluding the bile duct (see Page 15, Line 4) with a first occluder (see FIG. 3, first balloon: 120) on a distal end region of the catheter (110) and a second occluder (see FIG. 3, second balloon: 122) on the distal end region of the catheter (110) proximal to the first occluder (120) (evident from FIG. 3), to isolate a region of the bile duct (see Page 9, Lines 9-22 discussing balloons function to occlude and isolate the target space in order to maximize infusion of a therapeutic agent; claim 21);
delivering a therapeutic agent into the isolated region of the bile duct (see Page 9, Lines 9-22; claim 35); and
maintaining a pressure in the isolated region of the bile duct to diffuse the therapeutic agent into a tissue around the bile duct (see Page 14, Lines 23-29 discussing the rate of delivery of the therapeutic agent into the tissue surrounding the target area “depends upon […] the pressure under which the agent is passed through the orifices”).

Regarding claim 3, Forman teaches (see FIG. 3-4B):
The method of claim 2, wherein maintaining the pressure of the isolated region of the bile duct comprises delivering the therapeutic agent into the isolated region of the bile duct under pressure (see Page 14, Lines 23-29 discussing the rate of delivery of the therapeutic agent into the tissue surrounding the target area “depends upon […] the pressure under which the agent is passed through the orifices”—necessarily, the pressure is maintained by delivering the therapeutic agent under a specified level of pressure; see also “Other target spaces which may be accessed by this catheter 10 include but are not limited to […] the gall bladder and bile duct,” see Page 15, Lines 1-6).

Regarding claim 7, Forman teaches (see FIG. 3-4B):
The method of claim 2, wherein inserting the catheter (110) comprises advancing the catheter (110; see claim 21 “guiding said catheter shaft distal end to a proximal end of a target segment in vivo”) over a guidewire (see FIG. 4B, guidewire: 58; see Page 5, Lines 25-27 discussing guidewire is removed once catheter is in place) within the bile duct (“Other target spaces which may be accessed by this catheter 10 include but are not limited to […] the gall bladder and bile duct,” see Page 15, Lines 1-6).

Regarding claim 10, Forman teaches:
The method of claim 2, wherein inserting the catheter (110) comprises inserting the catheter (110) percutaneously (see claim 35—the necessarily, the catheter must be inserted percutaneously in order to reach a biological vessel; see also Page 8, Lines 2-3 discussing a guide catheter may first be introduced into the vessel before the catheter is introduced to the vessel via said guide catheter).

Regarding claim 11, Forman teaches (see FIG. 3-4B):
The method of claim 2, wherein inserting the catheter (110) comprises adjusting the distance between the first occluder (120) and the second occluder (122) by advancing the first occluder (120) distally (see Page 10, Col. 6-7; see also claim 21), wherein the first occluder (120) is on an inner catheter (see FIG. 4B, first shaft: 112) slidably disposed within a lumen (see FIG. 4B, second shaft central lumen: 148) of the catheter (110) (see Page 6, Lines 3-5 discussing second shaft is longitudinally movable with respect to first shaft).

Regarding claim 12, Forman teaches (see FIG. 3-4B):
The method of claim 2, wherein occluding the bile duct comprises inflating the first occluder (120) and the second occluder (122) (see Page 9, Lines 9-22 discussing balloons function to occlude and isolate the target space in order to maximize infusion of a therapeutic agent; see also claim 21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Forman (WO 0205887 A2), as applied to claim 2 above, and further in view of Wiener et al. (US 20080269718 A1).

Regarding claim 4, Forman teaches the pressure in the isolated region of the bile duct can be controlled (see Page 14, Lines 23-29 discussing the rate of delivery of the therapeutic agent into the tissue surrounding the target area “depends upon […] the pressure under which the agent is passed through the orifices”; see also “Other target spaces which may be accessed by this catheter 10 include but are not limited to […] the gall bladder and bile duct,” see Page 15, Lines 1-6).  However, Forman does not explicitly disclose: increasing or decreasing the pressure in the isolated region of the bile duct to change a penetration depth of the therapeutic agent into the tissue around the bile duct.
Wiener, in a similar field of endeavor, teaches a method for selective delivery of therapeutic substances to specific histologic or microanatomic areas of organs (see Abstract), wherein “delivery of liquid agents to specific histological depths in the walls of the lumen (for example walls of an organ space) can be achieved by controlling the conditions (such as pressure/flow rate/volume) under which the agent is delivered to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Forman by incorporating the teachings of Wiener by manipulating the pressure within the bile duct by increasing or decreasing the pressure supplied to the first and/or second occluder in order to control the penetration depth of the therapeutic agent, for the purpose of targeting a wide range of depths into the tissue around the bile duct depending on the type of treatment needed, as Wiener teaches, “In the case of cholangiocarcinoma it may be efficacious to target both cholangiocytes as well as deeper subepithelial celltypes” during treatment (see p. [0021]).

Regarding claim 5, Forman teaches “Other target spaces which may be accessed by this catheter 10 include but are not limited to […] the gall bladder and bile duct,” see Page 15, Lines 1-6.  However, Forman does not explicitly disclose: the tissue around the bile duct comprises a tumor.
Wiener, in a similar field of endeavor, teaches a method for selective delivery of therapeutic substances to specific histologic or microanatomic areas of organs (see Abstract), comprising administering therapeutic agents through ductular structures using pressure-controlled intraluminal delivery to treat “a variety of malignancies, for example pancreatic adenocarcinomas which are poorly vascularized and do not respond well to traditional methods of treatment,” see p. [0114].  Therefore, Wiener teaches a method 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Forman to incorporate the teachings of Wiener by targeting an area of the bile duct that includes a tumor, for the purpose of selectively delivering therapeutic substances to a specific target area of the bile duct, thereby increasing the safety and efficacy of treatment, since Wiener teaches, “General systemic delivery of a therapeutic substance at a sufficient concentration to reach this localized region (i.e., particular microanatomic or cellular regions) can cause widespread toxicity,” see p. [0005].

Regarding claim 6, Forman teaches “Other target spaces which may be accessed by this catheter 10 include but are not limited to […] the gall bladder and bile duct,” see Page 15, Lines 1-6.  However, Forman does not explicitly disclose: the tissue around the bile duct comprises one or more of: a pancreatic tumor, a liver tumor and a cholangiocarcinoma.
Wiener, in a similar field of endeavor, teaches a method for selective delivery of therapeutic substances to specific histologic or microanatomic areas of organs (see Abstract), comprising administering therapeutic agents through ductular structures using pressure-controlled intraluminal delivery to treat “a variety of malignancies, for example pancreatic adenocarcinomas which are poorly vascularized and do not respond well to traditional methods of treatment,” see p. [0114].  Therefore, Wiener teaches a method 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Forman to incorporate the teachings of Wiener by targeting an area of the bile duct that includes a pancreatic tumor and/or a cholangiocarcinoma, for the purpose of selectively delivering therapeutic substances to a specific target area of the bile duct, thereby increasing the safety and efficacy of treatment, since Wiener teaches, “General systemic delivery of a therapeutic substance at a sufficient concentration to reach this localized region (i.e., particular microanatomic or cellular regions) can cause widespread toxicity,” see p. [0005].

Regarding claim 8, Forman teaches:
The method of claim 2, wherein inserting the catheter (110; see claim 21 “guiding said catheter shaft distal end to a proximal end of a target segment in vivo”) comprises inserting the catheter (110) into the bile duct (“Other target spaces which may be accessed by this catheter 10 include but are not limited to […] the gall bladder and bile duct,” see Page 15, Lines 1-6).
However, Forman does not explicitly disclose: inserting the catheter to a region of the bile duct that is adjacent to a tumor.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Forman to incorporate the teachings of Wiener by inserting the catheter into an area of the bile duct that is adjacent to a tumor, for the purpose of selectively delivering therapeutic substances to a specific target area of the bile duct, thereby increasing the safety and efficacy of treatment, since Wiener teaches, “General systemic delivery of a therapeutic substance at a sufficient concentration to reach this localized region (i.e., particular microanatomic or cellular regions) can cause widespread toxicity,” see p. [0005].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Forman (WO 0205887 A2), as applied to claim 2 above, and further in view of Van Dam et al. (US 20090143760 A1).


Regarding claim 9, Forman teaches:
The method of claim 2, wherein inserting the catheter (110; see claim 35—the catheter is inserted into biological vessel) comprises inserting the catheter (110) through a guide catheter (see Page 8, Lines 2-3 discussing a guide catheter may first be introduced into the vessel before the catheter is introduced to the vessel via said guide catheter).
However, Forman does not explicitly disclose: inserting the catheter through an endoscopic retrograde cholangiopancreatogram (ERCP) catheter.
Van Dam, in a similar field of invention, teaches methods for treating biliary disease (see Abstract) comprising using endoscopic retrograde cholangiopancreatography (ERCP) and other modalities that enable treatment of a distal common bile duct obstruction, e.g., pancreatic carcinoma, cholangiocarcinoma, and/or ampullary carcinoma (see p. [0035]).  Van Dam teaches these methods can accomplish permanent elimination of biliary disease and its recurrence in a less invasive and less costly way  (see p. [0035]) by using an endoscope to access a region in the gastrointestinal (GI) tract, where the target area “may be accessed and/or treated 350 through the wall of the GI tract […] with tools and devices (e.g. needles, guidewires, guidance catheters, dilators, shunts, etc.) delivered through or by, for example, an endoscope 310” (see p. [0039]), thereby minimizing the “likelihood of or necessity for follow-up or repeat procedures” (see p. [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Forman to incorporate the teachings of Van Dam by using an ERCP catheter to gain access to the targeted area .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Forman (WO 0205887 A2), as applied to claim 2 above, and further in view of Muni et al. (US 20090198216 A1).

Regarding claim 13, Forman teaches “Therapeutic agents include biologically active substances, or substances capable of eliciting a biological response, including, but not limited to endogenous substances, viral vectors, DNA capable of expressing proteins, sustained release polymers, unmodified or modified cells” (see Page 14, Lines 11-19); however, Forman does not explicitly disclose: the therapeutic agent is selected from a [[the]] group of: (5-fluorouracil (5-FU), Aldesleukin, Axitinib, Bleomycin, Carboplatin, Cetuximab, Cisplatin, Cyclophosphamide, Dacarbazine, Doxorubicin Hydrochloride, doxorubicin liposomal non-pegylated (un-coated), doxorubicin liposomal pegylated (PEG coated), Floxuridine, Gemcitabine Hydrochloride, Irinotecan Hydrochloride Liposome, Lanreotide Acetate, leucovorin (antidote to folic acid antagonist used with 5FU), Methotrexate, Mitomycin, Mitoxantrone, Nivolumab, Olaparib, Oxaliplatin, Sorafenib Tosylate, Temsirolimus, Thiotepa, Topotecan Hydrochloride, Vinblastine Sulfate, vincristine sulfate).
Muni, in a similar field of endeavor, teaches a device with an expandable reservoir that is implantable in passageways of the body to provide sustained local delivery of a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Forman to incorporate the teachings of Muni by delivering a therapeutic agent selected from the list above, for the purpose of treating cancer cells (see Muni, p. [0193]) in the bile duct (see Forman Page 15, Lines 1-6).

Claims 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Forman (WO 0205887 A2) in view of Wiener et al. (US 20080269718 A1).

Regarding claim 14, Forman teaches (see FIG. 3-4B):
A method of treatment (“a method for using the catheter for site specific delivery of agents to […] biological spaces,” see Abstract), the method comprising:
inserting a catheter (see FIG. 3, catheter: 110) into a bile duct (“Other target spaces which may be accessed by this catheter 10 include but are not limited to […] the gall bladder and bile duct,” see Page 15, Lines 1-6);
isolating a region of the bile duct (see Page 9, Lines 9-22 discussing balloons function to occlude and isolate the target space in order to maximize infusion of a therapeutic agent; claim 21) by occluding the bile 
introducing a therapeutic agent into the isolated region of the bile duct (see Page 9, Lines 9-22; claim 35) from out of an opening (see FIG. 3, orifices: 28 [not shown] formed within agent delivery segment: 130) in a side wall of the catheter (110) between the first occluder (120) and the second occluder (122) (evident from FIG. 3; see also Page 6, Line 24 - Page 7, Line 1).
However, Forman does not explicitly disclose: inserting the catheter to a region of the bile duct that is adjacent to a tumor; or diffusing the therapeutic agent into a tissue around the bile duct by maintaining the pressure in the isolated region of the bile duct at greater than an interstitial tissue pressure in the tissue around the bile duct.
Wiener, in a similar field of endeavor, teaches a method for selective delivery of therapeutic substances to specific histologic or microanatomic areas of organs (see Abstract), comprising administering therapeutic agents through ductular structures using pressure-controlled intraluminal delivery to treat “a variety of malignancies, for example pancreatic adenocarcinomas which are poorly vascularized and do not respond well to traditional methods of treatment,” see p. [0114].  Therefore, Wiener teaches a method that treats pancreatic adenocarcinoma, which is well known in the art as pancreatic cancer, wherein malignant tumors begin to grow in the lining of the ducts of the pancreas (i.e., including the bile duct).  Additionally, Wiener teaches “delivery of liquid agents to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Forman to incorporate the teachings of Wiener by inserting the catheter into an area of the bile duct that is adjacent to a tumor, for the purpose of selectively delivering therapeutic substances to a specific target area of the bile duct, thereby increasing the safety and efficacy of treatment, since Wiener teaches, “General systemic delivery of a therapeutic substance at a sufficient concentration to reach this localized region (i.e., particular microanatomic or cellular regions) can cause widespread toxicity,” see p. [0005].  Additionally, it would have been obvious to have modified the method of Forman by incorporating the teachings of Wiener by maintaining the pressure within the isolated region of the bile duct by increasing or decreasing the pressure supplied to the first and/or second occluder in order to achieve optimal local therapeutic concentrations of the therapeutic agent via tissue perfusion, for the purpose of minimizing the risk of systemic toxicity (see Wiener, p. [0137]).  While Forman in view of Wiener does not explicitly disclose maintaining the pressure within the isolated region of the bile duct greater than an interstitial tissue pressure in the tissue around the bile duct, it is well known in the art that tissue perfusion relies on moving from a high pressure area to a low pressure area along a pressure 

Regarding claim 15, the combined method of Forman and Wiener teaches:
The method of claim 14, further comprising increasing or decreasing the pressure in the isolated region of the bile duct to change a penetration depth of the therapeutic agent into the tissue around the bile duct.
Wiener teaches, “delivery of liquid agents to specific histological depths in the walls of the lumen (for example walls of an organ space) can be achieved by controlling the conditions (such as pressure/flow rate/volume) under which the agent is delivered to the lumen,” see p. [0007].  Therefore, Wiener necessarily teaches increasing or decreasing the pressure in a specific isolated region of an organ in order to change the effective penetration depth of therapeutic agent into the tissue around that organ.  Wiener teaches in the case of cholangiocarcinoma, i.e., a common biliary tract disease, it may be efficacious to target both cholangiocytes as well as deeper subepithelial celltypes” during treatment (see p. [0021]).

Regarding claim 16, the combined method of Forman and Wiener teaches:
The method of claim 14, wherein the tumor comprises one or more of: a pancreatic tumor, a liver tumor and a cholangiocarcinoma.


Regarding claim 17, Forman teaches (see FIG. 3-4B):
The method of claim 14, wherein inserting the catheter (110) comprises advancing the catheter (110; see claim 21 “guiding said catheter shaft distal end to a proximal end of a target segment in vivo”) over a guidewire (see FIG. 4B, guidewire: 58; see Page 5, Lines 25-27 discussing guidewire is removed once catheter is in place) within the bile duct (“Other target spaces which may be accessed by this catheter 10 include but are not limited to […] the gall bladder and bile duct,” see Page 15, Lines 1-6).

Regarding claim 19, Forman teaches (see FIG. 3-4B):
The method of claim 14, wherein inserting the catheter (110) comprises adjusting the distance between the first occluder (120) and the second occluder (122) by advancing the first occluder (120) distally (see .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Forman (WO 0205887 A2) in view of Wiener et al. (US 20080269718 A1), as applied to claim 14 above, and further in view of Van Dam et al. (US 20090143760 A1).

Regarding claim 18, Forman teaches:
The method of claim 14, wherein inserting the catheter (110; see claim 35—the catheter is inserted into biological vessel) comprises inserting the catheter (110) through a guide catheter (see Page 8, Lines 2-3 discussing a guide catheter may first be introduced into the vessel before the catheter is introduced to the vessel via said guide catheter).
However, Forman does not explicitly disclose: inserting the catheter through an endoscopic retrograde cholangiopancreatogram (ERCP) catheter.
Van Dam, in a similar field of invention, teaches methods for treating biliary disease (see Abstract) comprising using endoscopic retrograde cholangiopancreatography (ERCP) and other modalities that enable treatment of a distal common bile duct obstruction, e.g., pancreatic carcinoma, cholangiocarcinoma, and/or ampullary carcinoma (see p. [0035]).  Van Dam teaches these methods can accomplish permanent 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Forman in view of Wiener to incorporate the teachings of Van Dam by using an ERCP catheter to gain access to the targeted area of the bile duct with the catheter of Forman, for the purpose of treating a biliary disease such as pancreatic cancer in a less invasive and less costly way than conventional methods (see Van Dam, p. [0035]).
 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Forman (WO 0205887 A2) in view of Wiener et al. (US 20080269718 A1), as applied to claim 14 above, and further in view of Muni et al. (US 20090198216 A1).

Regarding claim 20, Forman teaches “Therapeutic agents include biologically active substances, or substances capable of eliciting a biological response, including, but not limited to endogenous substances, viral vectors, DNA capable of expressing proteins, sustained release polymers, unmodified or modified cells” (see Page 14, Lines 11-19); however, Forman does not explicitly disclose: the therapeutic agent is selected from a [[the]] group of: (5-fluorouracil (5-FU), Aldesleukin, Axitinib, Bleomycin, Carboplatin, Cetuximab, Cisplatin, Cyclophosphamide, Dacarbazine, Doxorubicin Hydrochloride, doxorubicin liposomal non-pegylated (un-coated), doxorubicin liposomal pegylated (PEG coated), Floxuridine, Gemcitabine Hydrochloride, Irinotecan Hydrochloride Liposome, Lanreotide Acetate, leucovorin (antidote to folic acid antagonist used with 5FU), Methotrexate, Mitomycin, Mitoxantrone, Nivolumab, Olaparib, Oxaliplatin, Sorafenib Tosylate, Temsirolimus, Thiotepa, Topotecan Hydrochloride, Vinblastine Sulfate, vincristine sulfate).
Muni, in a similar field of endeavor, teaches a device with an expandable reservoir that is implantable in passageways of the body to provide sustained local delivery of a therapeutic substance, (see Abstract), wherein the therapeutic substance delivered via the device may include, “alkylating agents or other agents which directly kill cancer cells by attacking their DNA (e.g., cyclophosphamide, isophosphamide)” and other antitumor agents (see p. [0193]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Forman in view of Wiener to incorporate the teachings of Muni by delivering a therapeutic agent selected from the list above, for the purpose of treating cancer cells (see Muni, p. [0193]) in the bile duct (see Forman Page 15, Lines 1-6).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Forman (WO 0205887 A2) in view of Wiener et al. (US 20080269718 A1).

Regarding claim 21, Forman teaches (see FIG. 3-4B):
A method of treatment (“a method for using the catheter for site specific delivery of agents to […] biological spaces,” see Abstract), the method comprising:
inserting a catheter (see FIG. 3, catheter: 110) into a bile duct (“Other target spaces which may be accessed by this catheter 10 include but are not limited to […] the gall bladder and bile duct,” see Page 15, Lines 1-6);
isolating a region of the bile duct (see Page 9, Lines 9-22 discussing balloons function to occlude and isolate the target space in order to maximize infusion of a therapeutic agent; claim 21) by occluding the bile duct with a first occluder (see FIG. 3, first balloon: 120) on a distal end region of the catheter (110) and a second occluder (see FIG. 3, second balloon: 122) on the distal end region of the catheter (110) proximal to the first occluder (120) (evident from FIG. 3); and
injecting a therapeutic agent into the isolated region of the bile duct (see Page 9, Lines 9-22; claim 35) from out of an opening (see FIG. 3, orifices: 28 [not shown] formed within agent delivery segment: 130) in a side wall of the catheter (110) between the first occluder (120) and the second occluder (122) (evident from FIG. 3; see also Page 6, Line 24 - Page 7, Line 1).
However, Forman does not explicitly disclose: inserting the catheter to a region of the bile duct that is adjacent to a tumor; or injecting a therapeutic agent into the isolated region of the bile duct so that the pressure in the isolated region of the bile duct is greater than an interstitial tissue pressure in a tissue around the bile duct, whereby the therapeutic agent diffuses into the tissue around the bile duct.
Wiener, in a similar field of endeavor, teaches a method for selective delivery of therapeutic substances to specific histologic or microanatomic areas of organs (see Abstract), comprising administering therapeutic agents through ductular structures using pressure-controlled intraluminal delivery to treat “a variety of malignancies, for example pancreatic adenocarcinomas which are poorly vascularized and do not respond well to traditional methods of treatment,” see p. [0114].  Therefore, Wiener teaches a method that treats pancreatic adenocarcinoma, which is well known in the art as pancreatic cancer, wherein malignant tumors begin to grow in the lining of the ducts of the pancreas (i.e., including the bile duct).  Additionally, Wiener teaches “delivery of liquid agents to specific histological depths in the walls of the lumen (for example walls of an organ space) can be achieved by controlling the conditions (such as pressure/flow rate/volume) under which the agent is delivered to the lumen,” see p. [0007].  Wiener goes on to teach the many benefits of high pressure intraluminal delivery to achieve a non-vascular method for tissue perfusion (i.e., diffusion of therapeutic agent along a concentration gradient to a targeted mass of tissue), which is, “particularly advantageous for achieving optimal local therapeutic concentrations of an agent that has potential systemic toxicity” (see p. [0137]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Forman to incorporate the teachings of Wiener by inserting the catheter into an area of the bile duct that is adjacent to a tumor, for the purpose of selectively delivering therapeutic substances to a specific target area of the bile duct, thereby increasing the safety and efficacy of so that the pressure in the isolated region of the bile duct is greater than an interstitial tissue pressure in a tissue around the bile duct, it is well known in the art that tissue perfusion relies on moving from a high pressure area to a low pressure area along a pressure gradient; moreover, it would have been obvious to one of ordinary skill in the art to use routine optimization while following the method of Forman in view of Wiener by adjusting the pressure within the isolated region of the bile duct to be greater than the interstitial pressure in the tissue around the bile duct in order to achieve the optimal pressurization for therapeutic agent interstitial tissue perfusion/diffusion in that isolated region.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily J Becker whose telephone number is 571-272-6314. The examiner can normally be reached Mon-Thu 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY J BECKER/Examiner, Art Unit 3783         

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783